Judgments, Supreme Court, New York County (Carol Berk-man, J.), rendered August 23, 2006, convicting defendant, upon her pleas of guilty, of two counts of criminal contempt in the first degree, and sentencing her to concurrent terms of l⅓ to 4 years, unanimously affirmed. Order, same court and Justice, entered on or about October 24, 2006, which denied defendant’s CEL 440.10 and 440.20 motions to vacate the judgments and set aside the sentences, unanimously affirmed.
*327A condition of defendant’s guilty pleas was that she agreed to purchase a one-way ticket to Spain by the time of sentencing, thereby indicating that she would be leaving the United States. The court warned defendant that, if she contacted the victim prior to sentencing she would “face up to eight years,” and that any failure on her part to “work something out” with the immigration authorities would not be a ground for withdrawing her pleas. The record demonstrates that she proposed the condition of leaving the country as a method of avoiding incarceration; and that if she violated the condition relating to buying a ticket to Spain, she would receive the enhanced sentence. Defendant appeared for sentencing without the required plane ticket, repudiated the agreement to leave the country and instead made a plea withdrawal motion, raising a series of merit-less issues. The court denied the motion and imposed an enhanced sentence. We find no basis for overturning that sentence or refusal to vacate the plea.
Defendant’s remaining challenges to her pleas are without merit. Concur—Mazzarelli, J.P., Catterson, Moskowitz and Acosta, JJ.